
	

113 S1085 IS: Small Business Tax Certainty and Growth Act of 2013
U.S. Senate
2013-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1085
		IN THE SENATE OF THE UNITED STATES
		
			June 3, 2013
			Ms. Collins (for herself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  incentives for small businesses.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Tax Certainty and
			 Growth Act of 2013.
		2.Sense of the
			 Senate regarding tax reformIt
			 is the sense of the Senate that Congress should undertake comprehensive tax
			 reform legislation to—
			(1)make our system fairer and simpler;
			 and
			(2)promote economic growth.
			3.Permanent doubling of
			 deductions for start-up expenses, organizational expenses, and syndication
			 fees
			(a)Start-Up
			 expenses
				(1)In
			 generalClause (ii) of section 195(b)(1)(A) of the Internal
			 Revenue Code of 1986 is amended—
					(A)by striking
			 $5,000 and inserting $10,000, and
					(B)by striking
			 $50,000 and inserting $60,000.
					(2)Conforming
			 amendmentSubsection (b) of section 195 of the Internal Revenue
			 Code of 1986 is amended by striking paragraph (3).
				(b)Organizational
			 expensesSubparagraph (B) of section 248 of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking
			 $5,000 and inserting $10,000, and
				(2)by striking
			 $50,000 and inserting $60,000.
				(c)Organization
			 and syndication feesClause (ii) of section 709(b)(1)(A) of the
			 Internal Revenue Code of 1986 is amended—
				(1)by striking
			 $5,000 and inserting $10,000, and
				(2)by striking
			 $50,000 and inserting $60,000.
				(d)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years ending on or after the date of the enactment
			 of this Act.
			4.Clarification of cash
			 accounting rules for small business
			(a)Cash accounting
			 permitted
				(1)In
			 generalSection 446 of the
			 Internal Revenue Code of 1986 (relating to general rule for methods of
			 accounting) is amended by adding at the end the following new
			 subsection:
					
						(g)Certain small
				business taxpayers permitted To use cash accounting method without
				limitation
							(1)In
				generalAn eligible taxpayer
				shall not be required to use an accrual method of accounting for any taxable
				year.
							(2)Eligible
				taxpayerFor purposes of this
				subsection, a taxpayer is an eligible taxpayer with respect to any taxable year
				if—
								(A)for all prior taxable years beginning after
				December 31, 2013, the taxpayer (or any predecessor) met the gross receipts
				test of section 448(c), and
								(B)the taxpayer is not subject to section 447
				or
				448.
								.
				(2)Expansion of
			 gross receipts test
					(A)In
			 generalParagraph (3) of
			 section 448(b) of such Code (relating to entities with gross receipts of not
			 more than $5,000,000) is amended by striking $5,000,000 in the
			 text and in the heading and inserting $10,000,000.
					(B)Conforming
			 amendmentsSection 448(c) of
			 such Code is amended—
						(i)by striking $5,000,000 each
			 place it appears in the text and in the heading of paragraph (1) and inserting
			 $10,000,000, and
						(ii)by adding at the end the following new
			 paragraph:
							
								(4)Inflation
				adjustmentIn the case of any
				taxable year beginning in a calendar year after 2014, the dollar amount
				contained in subsection (b)(3) and paragraph (1) of this subsection shall be
				increased by an amount equal to—
									(A)such dollar amount, multiplied by
									(B)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which the taxable year begins,
				by substituting calendar year 2013 for calendar year
				1992 in subparagraph (B) thereof.
										If any amount as adjusted under
				this subparagraph is not a multiple of $100,000, such amount shall be rounded
				to the nearest multiple of
				$100,000..
						(b)Clarification
			 of inventory rules for small business
				(1)In
			 generalSection 471 of the
			 Internal Revenue Code of 1986 (relating to general rule for inventories) is
			 amended by redesignating subsection (c) as subsection (d) and by inserting
			 after subsection (b) the following new subsection:
					
						(c)Small business
				taxpayers not required To use inventories
							(1)In
				generalA qualified taxpayer
				shall not be required to use inventories under this section for a taxable
				year.
							(2)Treatment of
				taxpayers not using inventoriesIf a qualified taxpayer does not use
				inventories with respect to any property for any taxable year beginning after
				December 31, 2013, such property shall be treated as a material or supply which
				is not incidental.
							(3)Qualified
				taxpayerFor purposes of this
				subsection, the term qualified taxpayer means—
								(A)any eligible taxpayer (as defined in
				section 446(g)(2)), and
								(B)any taxpayer described in section
				448(b)(3).
								.
				(2)Increased
			 eligibility for simplified dollar-value LIFO methodSection
			 474(c) is amended by striking $5,000,000 and inserting
			 the dollar amount in effect under section 448(c)(1).
				(c)Effective date
			 and special rules
				(1)In
			 generalThe amendments made
			 by this section shall apply to taxable years beginning after December 31,
			 2013.
				(2)Change in
			 method of accountingIn the
			 case of any taxpayer changing the taxpayer’s method of accounting for any
			 taxable year under the amendments made by this section—
					(A)such change shall be treated as initiated
			 by the taxpayer;
					(B)such change shall be treated as made with
			 the consent of the Secretary of the Treasury; and
					(C)the net amount of the adjustments required
			 to be taken into account by the taxpayer under section 481 of the Internal
			 Revenue Code of 1986 shall be taken into account over a period (not greater
			 than 4 taxable years) beginning with such taxable year.
					5.Permanent
			 extension of expensing limitation
			(a)Dollar
			 limitationSection 179(b)(1) of the Internal Revenue Code of 1986
			 is amended by striking shall not exceed and all that follows and
			 inserting shall not exceed $250,000..
			(b)Reduction in
			 limitationSection 179(b)(2) of such Code is amended by striking
			 exceeds and all that follows and inserting exceeds
			 $800,000..
			(c)Inflation
			 adjustmentSubsection (b) of section 179 of such Code is amended
			 by adding at the end the following new paragraph:
				
					(6)Inflation
				adjustment
						(A)In
				generalIn the case of any taxable year beginning in a calendar
				year after 2014, the $250,000 in paragraph (1) and the $800,000 amount in
				paragraph (2) shall each be increased by an amount equal to—
							(i)such dollar
				amount, multiplied by
							(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, by substituting calendar year
				2013 for calendar year 1992 in subparagraph (B)
				thereof.
							(B)Rounding
							(i)Dollar
				limitationIf the amount in paragraph (1) as increased under
				subparagraph (A) is not a multiple of $1,000, such amount shall be rounded to
				the nearest multiple of $1,000.
							(ii)Phaseout
				amountIf the amount in paragraph (2) as increased under
				subparagraph (A) is not a multiple of $10,000, such amount shall be rounded to
				the nearest multiple of
				$10,000.
							.
			(d)Computer
			 softwareSection 179(d)(1)(A)(ii) of such Code is amended by
			 striking and before 2014.
			(e)ElectionSection
			 179(c)(2) of such Code is amended by striking and before
			 2014.
			(f)Special rules
			 for treatment of qualified real property
				(1)In
			 generalSection 179(f)(1) of such Code is amended by striking
			 beginning in 2010, 2011, 2012, or 2013 and inserting
			 beginning after 2009.
				(2)Conforming
			 amendmentSection 179(f) of such Code is amended by striking
			 paragraph (4).
				(g)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
			6.Extension of
			 bonus depreciation
			(a)In
			 generalParagraph (2) of section 168(k) of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking
			 January 1, 2015 in subparagraph (A)(iv) and inserting
			 January 1, 2016, and
				(2)by striking
			 January 1, 2014 each place it appears and inserting
			 January 1, 2015.
				(b)Special rule
			 for Federal long-Term contractsClause (ii) of section
			 460(c)(6)(B) of the Internal Revenue Code of 1986 is amended by striking
			 January 1, 2014 (January 1, 2015 and inserting January 1,
			 2015 (January 1, 2016.
			(c)Conforming
			 Amendments
				(1)The heading for
			 subsection (k) of section 168 of the Internal Revenue Code of 1986 is amended
			 by striking January 1,
			 2014 and inserting January 1, 2015.
				(2)The heading for
			 clause (ii) of section 168(k)(2)(B) of such Code is amended by striking
			 Pre-january 1,
			 2014 and inserting Pre-january 1, 2015.
				(3)Section
			 168(k)(4)(D) is amended by striking and at the end of clause
			 (ii), by striking the period at the end of clause (iii) and inserting a comma,
			 and by adding at the end the following new clauses:
					
						(iv)January
				1, 2015 shall be substituted for January 1, 2016 in
				subparagraph (A)(iv) thereof, and
						(v)January 1,
				2014 shall be substituted for January 1, 2015 each place
				it appears in subparagraph (A)
				thereof.
						.
				(4)Section 168(l)(4)
			 of such Code is amended by striking and at the end of
			 subparagraph (A), by redesignating subparagraph (B) as subparagraph (C), and by
			 inserting after subparagraph (A) the following new subparagraph:
					
						(B)by substituting
				January 1, 2014 for January 1, 2015 in clause (i)
				thereof,
				and
						.
				(5)Subparagraph (C)
			 of section 168(n)(2) of such Code is amended by striking January 1,
			 2014 and inserting January 1, 2015.
				(6)Subparagraph (D)
			 of section 1400L(b)(2) of such Code is amended by striking January 1,
			 2014 and inserting January 1, 2015.
				(7)Subparagraph (B)
			 of section 1400N(d)(3) of such Code is amended by striking January 1,
			 2014 and inserting January 1, 2015.
				(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2013, in taxable years ending after such
			 date.
			7.Extension of
			 15-year straight-line cost recovery for qualified leasehold improvements,
			 qualified restaurant buildings and improvements, and qualified retail
			 improvements
			(a)In
			 GeneralClauses (iv), (v), and (ix) of section 168(e)(3)(E) of
			 the Internal Revenue Code of 1986 are each amended by striking January
			 1, 2014 and inserting January 1, 2015.
			(b)Effective
			 DateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2013.
			
